Appeal unanimously dismissed. Memorandum: The
only matter which defendant seeks to review under the notice of appeal is the finding of guilt on February 3, 1954 and the original sentence thereon. He now wants to review the record of his trial in the same manner as though he had taken an appeal from the original judgment of conviction within the proper time. This he may not do after a resentenee. According to the very language of the notice of appeal the question of the validity of the resentenee is not raised. The defendant seeks to use the resentenee as a vehicle to appeal from the original judgment of conviction. No such appeal now lies. (Appeal from judgment of Herkimer County Court convicting defendant of burglary, third degree, on February 3, 1954.
Present — Williams, P. J., Bastow, Goldman, Henry and Del Yeechio, JJ.